 



Exhibit 10.2
AGREEMENT
     This Settlement Agreement (the “Agreement”) is entered into as of this 17th
day of February, 2006, between MCI, LLC (formerly known as MCI, Inc.) and all of
its subsidiaries (collectively herein “MCI”), including but not limited to MCI
Network Services, Inc. (formerly known as MCI WORLDCOM Network Services, Inc.)
and MCI Communications Services, Inc. (formerly known as MCI WORLDCOM
Communications, Inc.) and US LEC Corp., and all of its affiliates (including
subsidiaries), including but not limited to US LEC Communications Inc., US LEC
of Alabama Inc., US LEC of Florida Inc., US LEC of Georgia Inc., US LEC of
Maryland Inc., US LEC of North Carolina Inc., US LEC of South Carolina Inc., US
LEC of Pennsylvania Inc., US LEC of Tennessee Inc., and US LEC of Virginia LLC
(collectively “US LEC”). (MCI and US LEC are referred to together as the
“Parties” and individually as a “Party.”)
     WHEREAS, disputes have arisen among the Parties regarding US LEC’s charges
to MCI for certain Switched Access Services in connection with 8YY Traffic sent
by US LEC to MCI for delivery to MCI’s 8YY customers; and
     WHEREAS, on or about April 26, 2005, US LEC filed an action in the United
States District Court for the Western District of North Carolina, Charlotte
Division, Civil Action No. 3:05-CV-171-MU against MCI, alleging that MCI
wrongfully has refused to pay US LEC for Switched Access Services US LEC has
rendered to MCI (the “Litigation”); and
     WHEREAS, MCI filed an Answer and Counterclaim in the Litigation on or about
May 17, 2005 and filed an Amended Counterclaim on or about October 3, 2005,
alleging that US LEC wrongfully had billed it certain access charges in
connection with 8YY Traffic, to which US LEC filed Answers on June 8, 2005 and
October 21, 2005, respectively; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Parties desire to enter into this Agreement to resolve all
disputes between MCI and US LEC relating to US LEC’s Switched Access Services
billed by US LEC to MCI, without any admission of wrongdoing or liability on the
part of either Party, and to set certain future rights, obligations and other
business arrangements of the Parties, and to settle the Litigation.
     NOW, THEREFORE, in consideration of the mutual benefit of the exchanges
detailed below, the Parties agree as follows:
1. Definitions.
     For purposes of this Agreement the following definitions, in addition to
any other definitions specified herein, shall control:
     a. “Proprietary Information” means information that is marked or otherwise
specifically identified in writing as proprietary, confidential or trade secret
by the disclosing Party. Proprietary Information includes, but is not limited
to, all documents and testimony identified or marked as “Confidential” during
the course of the Litigation, the terms of this Agreement, and the discussions,
correspondence and negotiations that led to this Agreement.
     b. “Switched Access Service” means a service providing access to the
switched network of a Telecommunications Carrier for the purpose of originating
or terminating interexchange interstate and intrastate telecommunications
between MCI’s interexchange carrier network and an MCI customer or subscriber
placing or receiving an interexchange call. Switched Access Service does not
include local exchange service. Switched Access Service includes (i) access
service for traffic in which (A) the interexchange call originates and
terminates on the public switched telephone network, (B) both the called party
and the calling party use ordinary customer premises equipment, and (C) no net
protocol conversion occurs and

2



--------------------------------------------------------------------------------



 



no enhanced functionality to either the calling or the called party is provided
by the provider’s use of IP technology, even-though the call may at some point
in the transmission be converted to Internet Protocol (“IP”); (ii)
(prospectively from the effective date of any such FCC orders) services that the
FCC orders shall be subject to switched access charges; and (iii) interexchange
access service for 8YY Traffic sent by US LEC to MCI regardless of whether US
LEC provides the local dial tone to the end user calling the MCI 8YY customer
provided that no carrier other than US LEC performs and actually assesses MCI a
charge, for which MCI is liable, for an originating end office local switching
function to a given call.
     c. “8YY Traffic” and “8YY Calls” mean interstate and intrastate calls
intended to terminate to a telephone number for which there is no charge to the
calling party by an interexchange carrier for making and completing the calls,
and includes, but is not limited to, calling parties making calls from
businesses, institutions or other entities that may obtain local dial tone from
carriers other than US LEC.
     d. “Act” means the Communications Act of 1934, as amended by the
Telecommunications Act of 1996.
     e. “Telecommunications Carrier” means any provider of telecommunications
services (as such term is defined as of the Effective Date in Section 3(46) of
the Act (47 U.S.C. § 153(46))) regulated under Title II of the Act, except that
such term shall not include aggregators of telecommunications services as
defined as of the Effective Date by Section 226 of the Act.
     f. “CMRS Provider” means an entity that provides mobile service, as defined
as of the Effective Date in Section 3(27) of the Act (47 U.S.C. § 153(27)), for
profit (i.e., with the intent of receiving compensation or monetary gain), where
the mobile service is an

3



--------------------------------------------------------------------------------



 



interconnected service and is available to the public, or to such classes of
eligible users as to be effectively available to a substantial portion of the
public, or that provides the functional equivalent service of such mobile
service.
     g. “Wireless 8YY Traffic” or “Wireless 8YY Calls” means interstate and
intrastate 8YY Calls from CMRS Providers’ subscribers.
     h. “Effective Date” means the date of execution of this Agreement by the
second of the two Parties to execute it.
     i. “Government Agency” means a federal or state board, agency, authority,
commission, or other entity with jurisdiction over the traffic which is the
subject of this Agreement, including but not limited to the Federal
Communications Commission (“FCC”).
     j. “US LEC End Users” means customers of US LEC that are not
Telecommunications Carriers or CMRS Providers, and who subscribe to US LEC
services or facilities either through US LEC tariffs or contracts, which
services include, among other services, direct connectivity with US LEC for
delivery of 8YY Calls to the appropriate interexchange carriers. US LEC End
Users specifically include businesses, institutions, and other entities that may
obtain local dial tone from carriers other than US LEC, but deliver outbound 8YY
Calls to US LEC via a direct connection where no other carrier performs and
actually assesses MCI a charge, for which MCI is liable, for an originating end
office local switching function on a given call.
     2. Consideration.
     a. Without either Party admitting any wrongdoing with respect to any
invoice sent to MCI by US LEC for Switched Access Service or the non-payment of
any such invoice, within ten (10) business days of the Effective Date, MCI will
pay to US LEC the total sum of [***]
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

4



--------------------------------------------------------------------------------



 



by check (with the check to be received by US LEC within the ten (10) business
day period) in full settlement of all claims released in this Agreement.
     b. Upon payment by MCI to US LEC in accordance with paragraph 2.a., US LEC
agrees that it will take all necessary actions to credit, or otherwise
extinguish, the billed and outstanding amounts due from MCI on the accounts
listed on Schedule 1 attached hereto and incorporated herein (or any account(s)
subsequently discovered by a Party with notice of such additional account(s)
provided to the other Party with sufficient information to demonstrate that the
account included Switched Access Service charges [***] and the entity to which
the bill was directed was a former or existing MCI company or subsidiary [***])
for any Switched Access Service for the usage period from [***] associated with
any such outstanding balances for Switched Access Services. Both Parties
represent that they share a good faith belief as of the Effective Date that the
carrier accounts listed on the attached Schedule 1 (which include as part of the
carrier account, the various Carrier Identification Codes (“CICs”) assigned to
MCI and used by US LEC for billing purposes) are the carrier accounts of the MCI
companies and subsidiaries and comprise all the MCI accounts and reflect all the
MCI CICs for which US LEC has assessed any unpaid or disputed Switched Access
Service charges upon MCI companies and subsidiaries for [***], though this
representation does not preclude either Party from subsequent discovery in good
faith and notice as provided in this paragraph.
     c. The Parties agree further that for services provided to MCI by any
current or future US LEC company, affiliate, subsidiary, successor or assign:
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

5



--------------------------------------------------------------------------------



 



     (i) [***];
     (ii) [***];
     (iii) [***];
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

6



--------------------------------------------------------------------------------



 



     (iv) The parties agree that [***], and such services include but are not
limited to [***] and all database queries including database queries for
Wireless 8YY Calls. Unless expressly stated in this Agreement, the rules and
regulations from the applicable US LEC tariff will govern the provision of
Switched Access Services by US LEC, subject to MCI’s right to challenge the
validity or applicability of the rules and regulations of US LEC’s tariff,
unless the challenge is inconsistent with the terms of this Agreement.
     d. [***], MCI will retain the right to dispute in good faith, in accordance
with the process set forth in the applicable US LEC tariff, US LEC’s invoices
for Switched Access Services, but not on any basis that challenges US LEC’s
right to bill for Wireless 8YY Calls or otherwise is inconsistent with this
Agreement.
     e. [***], MCI will retain the right to challenge US LEC’s rates for
intrastate Switched Access Service, but only as part of a general challenge to
competitive carrier intrastate switched access rates or the applicability of the
rate elements for
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

7



--------------------------------------------------------------------------------



 



intrastate Wireless 8YY Calls in a proceeding before a Government Agency, so
long as US LEC’s right to bill for Wireless 8YY Calls is not challenged. In the
event a Government Agency enters an order in such a proceeding which expressly
directs that competitive carrier intrastate access rates for Wireless 8YY Calls
be reduced, both retroactively and prospectively, [***] then, as between MCI and
US LEC, the provisions of such order and any changes mandated thereby will apply
prospectively only, except as set forth in this subsection (e). To the extent
that US LEC’s aggregate billings (i.e. for all states) for intrastate Wireless
8YY Traffic (“Aggregate Intrastate Wireless 8YY Charges”) to MCI [***] at the
time the Government Agency order becomes effective, the changes mandated thereby
may be [***];
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

8



--------------------------------------------------------------------------------



 



     f. US LEC shall cooperate with MCI’s requests for, and shall use all
commercially reasonable efforts to provide either separately or on US LEC’s
invoices for interstate and intrastate access traffic, such data as is
reasonably necessary to permit [***] and to [***] in the industry Local Number
Portability Databases or other industry databases that reflect assignment of the
telephone numbers (a “US LEC Number”) [***] in the industry Local Number
Portability Databases (a “non-US LEC Number”); provided, however, that MCI
agrees that it will cooperate with US LEC, and shall use commercially reasonable
efforts, to identify the type of data needed by MCI and any data already
available, or made available, to MCI that would permit [***]. This paragraph
does not obligate US LEC to purchase or upgrade its billing systems in any way,
nor to take extraordinary measures to provide such data.
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

9



--------------------------------------------------------------------------------



 



     g. Notwithstanding any other provision of this Agreement, a Party may file
or otherwise disclose this Agreement or portion thereof with any governmental
person or body to the extent required by law, provided that such Party shall do
so only to the extent necessary (in whole or in part) and shall take all
reasonable steps otherwise to preserve the confidentiality of this Agreement as
provided by Section 8 of this Agreement, including where appropriate disclosure
under seal. In addition, if, and to the extent, necessary to give effect to the
terms of this Agreement, US LEC shall amend any of its tariffs.
3. Releases.
     a. Except as set forth in this Agreement, MCI releases US LEC and its and
their directors, officers, shareholders, employees, representatives, agents,
independent contractors, and attorneys from

  (i)   any claims, counterclaims or defenses that were made in the Litigation
relating to the time period [***];     (ii)   any claims, counterclaims, or
defenses arising from the nucleus of operative facts at issue in the Litigation
that occurred [***];     (iii)   any claims arising from the conduct of the
Litigation; and     (iv)   any claims, counterclaims or defenses related to the
services provided by US LEC to MCI, including but not limited to the billing of
Switched Access Service for 8YY Traffic, provided during the usage period [***],

regardless of whether any of the foregoing in subparagraphs a. i-iv is known or
unknown, accrued or inchoate.
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

10



--------------------------------------------------------------------------------



 



     b. Except as set forth in this Agreement, upon receipt of the payment
required by Paragraph 2.a hereof, US LEC releases MCI and its and their
directors, officers, shareholders, trustees, employees, representatives, agents,
independent contractors, and attorneys from

  (i)   any claims, counterclaims or defenses that were made in the Litigation
relating to the time period [***];     (ii)   any claims, counterclaims, or
defenses arising from the nucleus of operative facts at issue in the Litigation
that occurred [***];     (iii)   any claims arising from the conduct of the
Litigation; and     (iv)   any claims, counterclaims or defenses related to the
services provided by US LEC to MCI, including but not limited to the billing of
Switched Access Service for 8YY Traffic, [***],

regardless of whether any of the foregoing in subparagraphs b. i-iv is known or
unknown, accrued or inchoate.
     c. MCI hereby represents, warrants and agrees that (i) it has not assigned
or otherwise divested itself of any part of the claims being released hereby,
(ii) no person or entity has any interest or ownership of the claims covered by
this Agreement, and (iii) MCI will indemnify, defend and hold US LEC harmless
from and against any or all of any part of the claims so assigned or otherwise
divested which is or are brought against US LEC.
     d. US LEC hereby represents, warrants and agrees that (i) it has not
assigned or otherwise divested itself of any part of the claims being released
hereby, (ii) no person or entity
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

11



--------------------------------------------------------------------------------



 



has any interest ownership of the claims covered by this Agreement, and (iii) US
LEC will indemnify, defend and hold MCI harmless from and against any or all of
any part of the claims so assigned or otherwise divested which is or are brought
against MCI.
     e. Notwithstanding anything to the contrary contained in this Section 3,
nothing in this Agreement shall release any claims for amounts due (if any) for
direct end office trunks purchased by MCI from US LEC pursuant to US LEC’s FCC
switched access tariff.
     4. Dispute Resolution.
     a. In the event that a dispute should arise concerning the interpretation
of or performance of this Agreement, the Parties agree that resolving the
dispute(s) as promptly and efficiently as possible will best serve their
respective interests. The disputing Party must submit in writing to the other
Party the basis of the dispute in sufficient detail to permit the other Party to
respond to the dispute.
     b. If the Parties cannot resolve a dispute concerning the interpretation of
or performance of this Agreement through negotiation within sixty (60) days
after one Party notifies the other Party of the dispute, then the dispute shall
be referred to one designated representative from MCI at the director level or
above and one representative from US LEC at the director level or above. If the
Parties remain unable to resolve their dispute within sixty (60) days after the
referral set forth above, then the dispute shall be referred to one designated
representative from MCI at the vice president level or above (or their designee)
and one representative from US LEC at the vice president level or above.
     c. If the dispute is not resolved at the vice president level or above
within 30 days after the final escalation set forth in paragraph 4.b above, then
either Party may seek resolution of the dispute by binding arbitration
administered by the American Arbitration Association in

12



--------------------------------------------------------------------------------



 



accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
The arbitration shall be held in Charlotte, North Carolina.
     (d) The provisions of this Paragraph 4 shall not be construed to prohibit
either Party from seeking preliminary injunctive relief in any court of
competent jurisdiction after exhaustion of the escalation procedures, provided
that no court action may supersede a binding arbitration initiated under
subsection 4.c. above for resolution of the merits of such dispute. Any
litigation seeking a preliminary injunction may be brought only with notice to
the other Party, and each Party hereby waives the right to seek ex parte relief.
5. Dismissal of Pending, Litigation and Return of Discovery Material.
     a. Immediately upon receipt of the payment to US LEC required in
Paragraph 2.a hereof, the Parties shall file a Stipulation of Dismissal, with
prejudice, of the Litigation.
     b. Within five (5) business days of the filing of the Stipulation of
Dismissal, and to the extent permitted by applicable law, the Parties shall each
return to the producing Party all material produced during discovery, including
deposition transcripts and exhibits, and neither Party nor its counsel shall
keep any copy of any document produced in discovery by the other party for any
reason, except with respect to a copy of any such document produced to a
Government Agency in response to a duly authorized request from such Agency, and
only for as long as such Agency requires such document to be kept. Neither Party
has any obligation to retrieve any document which was filed with the Court,
either under seal or as an attachment or an exhibit. To the extent that any
information exchanged in discovery may have been used by counsel and become part
of attorney work product, that work product shall be destroyed by

13



--------------------------------------------------------------------------------



 



counsel within the time period contemplated by this paragraph, and such counsel
shall so certify to the other Party in writing.
     (c) The Parties agree to execute and exchange any such further
documentation as may be reasonably required to give effect to the Agreement
6. Fees and Expenses.
     Each Party will pay its own attorneys’ fees and expenses associated with
the Litigation and this Agreement, except to any extent otherwise provided for
herein.
7. Successors and Assigns.
     This Agreement shall be binding upon, and inure to the benefit of, the
Parties’ successor and assigns.
8. Confidential Nature of Settlement.
     a. The Parties agree to hold in the strictest confidence the substance of
any and all settlement negotiations, documents exchanged during settlement
discussions, or information learned or acquired during settlement discussions,
as well as the terms of any final agreement that may be reached as a result of
settlement discussions (collectively, “Settlement Information”), and not to
reveal any such Settlement Information to any person except as provided herein.
The existence of this Agreement is not confidential, but the terms of this
Agreement are confidential.
     b. Each Party will hold in confidence Proprietary Information disclosed by
the other Party except if it (a) was previously known by the receiving Party
prior to the beginning of the Litigation free from any obligation to keep it
confidential, (b) is independently developed by the receiving Party, (c) becomes
publicly available except through a breach of this provision by the receiving
Party, and/or (d) is disclosed to the receiving Party by a third party without
breach of

14



--------------------------------------------------------------------------------



 



any confidentiality obligation. Only the exception in clause (c) of the prior
sentence shall apply to the Settlement information. Proprietary Information or
Settlement Information may be disclosed to an entity or person that controls a
Party (including such controlling party’s directors officers and controlling
shareholders), to a Party’s legal counsel, senior lenders and their counsel and
auditors, provided that such representatives are bound by appropriate
confidentiality obligations, and in such regulatory filings as may by required,
and then only to the extent required, by the securities laws as the Parties’
respective securities counsel may advise. No Proprietary Information or
Settlement Information can be used or introduced by either Party as evidence in
any other litigation, arbitration or state or agency proceeding of any kind,
except that Proprietary Information or this Agreement and its terms may be used
in any proceeding between the Parties to establish rights and obligations under
this Agreement if such information is properly filed with the Court under seal
and subject to a protective order protecting it from disclosure to persons other
than the Parties and court personnel.
     c. If, after the Effective Date of this Agreement, either Party is required
to disclose Proprietary Information or Settlement Information or this Agreement
in judicial or administrative proceedings, such Party will, unless prohibited by
applicable law or the terms of the applicable order, (i) give the other Party
prompt written notice and the opportunity, sufficiently in advance of such
disclosure, if feasible, to seek protective arrangements and will cooperate
reasonably with the other Party (at such other Party’s expense) in that regard,
and (ii) disclose only that portion of the Proprietary Information or Settlement
Information or Agreement required to be disclosed.
     d. Either Party may issue a press release regarding the settlement that may
include any information that may be required to be included in any filing with
the Securities and

15



--------------------------------------------------------------------------------



 



Exchange Commission by the securities laws as their respective securities
advisors may advise, except the release may state that the Parties have settled
this dispute concerning Switched Access Service and the Litigation but shall not
include the specific financial terms of the settlement. The Parties agree to
exchange a copy of such portion of the press release that relates to the
discussion of the settlement of this dispute concerning Switched Access Service
or the Litigation with reasonable time for review prior to its publication, and
shall obtain the consent of the other Party to the text of the press release
prior to the publication of the press release, which consent shall not
unreasonably be withheld.
     e. The Parties acknowledge and agree that any breach of the obligations of
this Paragraph 8 will cause damage to the other Party and the breaching party
shall be liable to the non-breaching party for such damages and subject to any
other remedies at law or equity.
9. Non-Disparagement.
     a. Beginning as of the Effective Date of this Agreement, MCI and US LEC
agree to use reasonable efforts to ensure that their respective directors,
officers, senior management personnel, attorneys, or lobbyists (collectively
“Representatives”) do not make any untrue, misleading, or defamatory statements
or representations, either orally or in writing, to any third persons [***]
relating to the nucleus of operative facts at issue in the Litigation, or if
either Party becomes aware of such conduct by its Representatives, to make
reasonable efforts to stop the conduct.
     b. The Parties acknowledge and agree that any breach of the obligations of
this Paragraph 9 may cause harm to the other Party and its affiliates, and that
therefore either US LEC or MCI, whichever is harmed, shall be entitled to
injunctive relief prohibiting the breaching
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

16



--------------------------------------------------------------------------------



 



Party from any further violation or threatened future violation of this
Paragraph 9. The Parties agree that it is not a violation of this Paragraph 9
for a Party to participate in a challenge to competitive carrier switched access
rates or the applicability of the rate elements for 8YY Wireless Calls, or in a
proceeding before a Government Agency, or in a lawsuit before a court or
arbitration panel, provided that no untrue, misleading or defamatory statements
or representations [***] are made (which provision does not preclude a Party
from referring to prior orders or other prior official statements of a court or
Government Agency addressing such topics) and that, in such proceeding, no
claims are asserted against US LEC that are in any way inconsistent with the
provisions of this Agreement.
10. No Third Party Beneficiaries.
     This Agreement does not provide and is not intended to provide third
parties not expressly enumerated in this Agreement with any remedy, claim,
liability, reimbursement, cause of action, or other privilege.
11. Entire Agreement.
     This Agreement contains the entire understanding between MCI and US LEC
with respect to the resolution of the matters addressed in this Agreement.
12. Preparation of Documents and Effectiveness.
     Each Party has participated in the creation of this Agreement. No legal
principle interpreting the Agreement against the drafter will apply. Each Party
in entering into this Agreement has completely read and fully understood the
terms and conditions of the Agreement. The Parties acknowledge that they have
had the opportunity to consult with legal counsel of their
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

17



--------------------------------------------------------------------------------



 



choosing prior to entering into this Agreement, that they know and understand
this Agreement’s contents, and that they are executing this Agreement knowingly
and voluntarily.
13. No Admission.
     Neither any provision of this Agreement taken individually nor the
Agreement taken as a whole is to be construed as an admission of liability by
any of US LEC, MCI, or their directors, stockholders, officers, employees,
representatives, agents, assignors or assignees or as an admission of any
allegation or argument made by any person in the Litigation, all of which
liabilities, allegations, and argument have been expressly denied.
14. Counterparts.
     The parties agree that this Agreement may be executed in a number of
counterparts, each of which shall be considered an original instrument, but all
of which together shall be considered but one and the same instrument, and may
be delivered by facsimile from one Party to the other when executed. This
Agreement shall be binding on all signatories hereto, even if executed in any
number of counterparts.
15. Notices.
     All notices required or permitted under this Agreement and all requests for
approvals, consents, and waivers must be in writing and must be delivered via
hand-delivery or overnight cornier delivery and will be deemed delivered when
actually received. Fax and e-mail delivery methods do not constitute written
notice. Any notice or request will be delivered to the addresses specified
below.
     If to US LEC:
Thomas Gooley
Vice President-Treasurer
US LEC Corp.
6801 Morrison Boulevard

18



--------------------------------------------------------------------------------



 



Morrocroft III
Charlotte, NC 28211
Fax number: 704-602-1133
e-mail: tgooley@uslec.com
   with a copy to
General Counsel
US LEC Corp.
6801 Morrison Boulevard
Morrocroft III
Charlotte, NC 28211
Fax number: 794-319-3007
     If to MCI:
Peter H. Reynolds
Director, National Carrier Contracts and Initiatives
Verizon Business
22001 Loudoun County Parkway
Suite G2-3-6l4
Ashburn, VA 20147
Fax number (703) 886-0118
e-mail: Peter.H.Reynolds@verizonbusiness.com
with a copy to:
Brian H. Benjet
Verizon Business
1133 19th Street, NW
Washington, DC 20036
Fax Number (202) 736-6072
e-mail: brian.benjet@verizonbusiness.com
A Party may change the name and/or address to which notice is to be delivered by
sending notice to the applicable notice address.

16. Power, Authority and Legal Capacity to Bind.
     Each Party represents that it has the requisite power, authority and legal
capacity to make, execute, and deliver this Agreement and to fully perform its
duties and obligations under this Agreement, and that neither this Agreement nor
the performance by such Party of any duty or obligation under this Agreement
will violate any other contract, agreement, covenant or

19



--------------------------------------------------------------------------------



 



restriction by which such Party is bound. To the extent that this Agreement is
in conflict with any other contract, agreement, covenant or restriction by which
such Party is bound, the Parties hereby agree that such conflict is not
material.
17. Governing Law.
     This Agreement will be governed by the laws of the state of North Carolina,
without regard to its choice of law provisions.
18. Waiver Amendment, Modification and Interpretation.
     No waiver, amendment or modification of any provision of this Agreement
shall be effective unless in writing and signed by the Parties. My waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given. No prior drafts of this Agreement, or any
negotiations regarding the terms contained in these drafts, or any related
agreements shall be admissible in any court to vary or interpret the terms of
this Agreement, the Parties hereto agreeing that this Agreement constitutes the
final expression of the Parties’ agreement and supersedes all prior written and
oral understandings regarding the terms of this Agreement.

          Executed on behalf of   US LEC CORP., US LEC OF ALABAMA INC., US LEC
OF FLORIDA INC., US LEC OF GEORGIA INC., US LEC OF MARYLAND INC., US LEC OF
NORTH CAROLINA INC., US LEC OF PENNSYLVANIA INC., US LEC OF SOUTH CAROLINA INC.,
US LEC OF TENNESSEE INC., US LEC OF VIRGINIA L.L.C., and US LEC COMMUNICATIONS
INC.
 
       
 
  By:   /s/ Thomas R. Gooley
 
       
 
  Print Name:   Thomas R. Gooley
 
       
 
  Title:   Vice President
 
       
 
  Date:   2/17/06
 
       

20



--------------------------------------------------------------------------------



 



          Executed on behalf of:   MCI, LLC, MCI NETWORK SERVICES, INC., AN MCI
COMMUNICATIONS SERVICES, INC.
 
       
 
  By:   /s/ Randal S. Milch
 
       
 
  Print Name:   Randal S. Milch
 
       
 
  Title:   Senior Vice President — Legal & External Affairs
 
       
 
  Date:   7 February 2006
 
       

21



--------------------------------------------------------------------------------



 



Schedule 1
MCI Accounts
As of 11/30/2005
[***]
[***] These portions of this exhibit have been omitted and filed separately with
Commission pursuant to a request for confidential treatment.

22